Order reversed upon the lav and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The answer attacked specifically presents the issue raised by plaintiffs, that the taxes and assessments were illegally levied because imposed on land in a public highway. Such issue is raised by the defendant’s allegations that during said period the public highway had been abandoned as such. Although it might have been better pleading to have presented the defense separately in some other portion of the answer, we do not see that the plaintiffs are in anywise injured or prejudiced by being informed in the manner set forth in the answer of how the defendant expects to meet the claim that said land was in a public highway. In the light of the statute (Civ. Prac. Act, § 275), that pleadings must be liberally construed with a view to substantial justice between the parties, we are of the opinion that the disposition of the motion made below was incorrect. Kelly, P. J., Jaycox, Young and Kapper, JJ., concur.